DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments- 35 USC § 101
Applicant’s arguments with respect to the amendments have been fully considered and are persuasive.  The simulating of flow around a portion of a vehicle is considered to be statutory subject matter. The rejections have been withdrawn. 

Response to Arguments- 35 USC § 103
Applicant's arguments filed 2/22/2022 have been fully considered but are moot in view of the new ground of rejections for the amended claims as stated below. 
Applicant argues on pages 9-10 that Umetani does not teach plotting or comparing the isoline because “As discussed in the Examiner Interview, the definition “a line on a map or chart along which there is a constant value” is inherently different than, and more limiting that “any plotted...function of two variables”, which could inherently include plotted lines where neither variable holds a constant value. For example, in Figure 3a of the present application, iso lines 320 and 330 each represent a line within the simulation volume where the scalar velocity or velocity magnitude holds a constant value (see Present Application, ¶37). Conversely, the “velocity field visualization 345” of Umetani (cited by the Office Action) is neither shown nor described as including iso lines.”
First, neither the claim nor the specification provide specific detail for “automatically plot” or  “automatically compare”. A computer can plot a graph automatically according to the calculation of the function or equation based on different condition or input. See paragraph [0049] of Applicant’s specification, “In step 1040, the method creates guide lines marking certain values within the CFD output field (e.g., iso velocity lines or iso pressure lines). This maybe done automatically by an algorithm executing on a processor, based on the outputs of the two baseline CFD simulations in accordance with the method.” It is unclear why the isolines must have a constant value. Therefore, the output could be constant or variable according to the condition and input. Umetani recites in para [0062], “computational pipeline then generates velocity field visualization 345” , and in Figure 4 illustrates an example velocity flow 400 computed on a deforming grid by the parameterization application 230 of FIG. 2 compared to the velocity flow generated on a Cartesian grid (see para [0063]).
The rejection has been modified to address the filed claim amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-8, 10-11, 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2020/0364388 (“Umetani”) in view of “Bayesian estimates of parameter variability in the k-e turbulence model” (“Edeling”), further in view of “Multidisciplinary Design of Reusable Re-Entry Vehicles by Optimization and Computational Fluid Dynamics” (“Aprovitola”).
Regarding claim 1, Umetani teaches: 
A computer-implemented method for evaluating computational fluid dynamic simulation results, the method comprising: with a processor comprising a memory (Umetani: para [0006] “Embodiments of the present application set forth a method for simulating a three-dimensional fluid flow”, [0019] “FIG. 1 is a block diagram illustrating a computer system 100 configured to implement one or more aspects of the present invention”, [0020] “As shown, computer system 100 includes, without limitation, a central processing unit (CPU) 102 and a system memory”):

receiving a set of initial conditions (Umetani: [0062] lines 6-9, velocity neural network receives a shape S, incoming wind speed V inifinity, the mass density, and viscosity);

based on the set of initial conditions, automatically performing a first baseline run of a simulated area or volume containing a first vehicle body shape (Umetani: para [0062] “from these inputs, velocity neural network 330 computes a velocity field”, [0003] “to improve aerodynamics of cars”);

based on the set of initial conditions, automatically performing a change run of the simulated area or volume containing a second vehicle body shape (Umetani: para [0065] “complex neural network needed to predict fluid flow around design object 470”, [0065] “which is a transformation of design object 450”; para [0038], “As the design object is edited or otherwise modified, parameterization application 230 converts the b-rep model, or other representation of the design object, into a parameterized model, as described herein. In the manner, the representation of the design object is prepared for machine learning application 235”); and

within the simulated area or volume (Umetani: para [0064] “design object 410 placed in Cartesian grid 405”):

automatically plotting an iso line of the first baseline run (Umetani: para [0062], “computational pipeline then generates velocity field visualization 345”);

automatically plotting an iso line of the change run that corresponds to the iso line of the first baseline run (Umetani: [0065] “grid deforms from 445 to 465, which makes deformed gridpoint(s) 475 correspond to undeformed gridpoint(s) 455”, [0063] “FIG. 4 illustrates an example velocity flow 400 computed on a deforming grid by the parameterization application 230 of FIG. 2 compared to the velocity flow generated on a Cartesian grid”); and

automatically comparing the iso line of the change run to the iso line of the first baseline run (Umetani: FIG. 4 illustrates an example velocity flow 400 computed on a deforming grid by the parameterization application 230 of FIG. 2 compared to the velocity flow generated on a Cartesian grid, [0063]), 

wherein the first baseline run obviates the need for testing of a first physical model of the first vehicle body shape, wherein the change run obviates the need for testing of a second physical model of the second vehicle body shape (all CFD simulations obviate the need for testing of physical models; Umetani: para [0003], “In the field of field of engineering and computational fabrication, fluid flow simulation is often employed by engineers and designers for the purpose of design evaluation and optimization. One such fluid simulation technique is referred to herein as “computational fluid dynamics” (CFD). Via techniques such as CFD, engineers and designers can simulate the flow of a fluid, such as a liquid or gas, around an arbitrary object. These objects are referred to herein as “design objects.” A proper CFD simulation enables the engineer or designer to view the velocity field of the fluid around the design object over a period of time as well as the pressure applied by the fluid on the surface of the object over that same period of time. During the design phase, the engineer or designer can modify the shape of the design object, perform a CFD simulation, and then repeat these steps until the shape of the design object meets the applicable specifications or design goals. As a general matter, CFD is implemented to improve the aerodynamics of cars, airplanes and other vehicles; refine airflows for heating, ventilation, and air conditioning systems during architectural planning; and optimize manufacturing molds for casting, injection molding, and other manufacturing processes”).

Umetani does not teach:
automatically performing the second baseline run; 

automatically plotting a corresponding iso line of the second baseline run within a scalar variable map of at least a portion of the simulated area or volume;

automatically plotting an iso line of the change run within the scalar variable map, wherein the iso line of the change run corresponds to the iso line of the second baseline run; 

automatically comparing the iso line of the change run to the iso line of the second baseline run;

wherein the second baseline run provides information regarding run-to-run variability of the computational fluid dynamic simulation results,

Edeling does teach:

automatically performing the second baseline run (Edeling: page 82 paragraph 4 lines 1-15] for flow case k, let THETA.sub.k_sup.50 propagate through the flow code for each of the 13 different flow cases, using equation (26)).

automatically plotting a corresponding iso line of the second baseline run (Edeling: page 82 paragraph 3 lines 1-3] construct a p-box as seen in FIG. 13, [page 82 paragraph 5 ln 1-3] using min and max equations (26)).

automatically plotting an iso line of the change run that corresponds to the iso line of the second baseline run (Edeling: page 92] as seen in FIG. 13, iso line from first and second baseline runs can be plotted to correspond to other data such as standard deviations of experimental data z_i+=3 SIGMA, and Umetani describes plotting an iso line of a change run corresponding to a baseline run above).

automatically comparing the iso line of the change run to the iso line of the iso line of the second baseline run (Edeling: page 93 paragraph 2 line 2, experimental data is plotted with the numerically calculated data in order to compare them, [Umetani 0063] rather than comparing with experimental data can compare change run data as seen in FIG. 4)

wherein the second baseline run provides information regarding run-to-run variability of the computational fluid dynamic simulation results (Edeling: Abstract, “This p-box represents both parameter variability across flows, and epistemic uncertainty within each calibration”; page 79, “and the variability of θ between cases”; Figs. 2, 3),


It would have been obvious to one skilled in the art before the effective filing date to combine Umetani with Edeling because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Umetani discloses a system and method that teaches the claimed features except for certain steps as they apply to the second baseline reference and a scalar variable map. Edeling teaches that numerical predictions are prone to approximation errors due to modeling turbulence with RANS, (Edeling, [page 73 paragraph 1 lines 6-7]). Edeling teaches that this model inadequacy can be estimated by running 13 different models, and then representing the uncertainty between the results of the models with a probability box called a p-box, (Edeling, [page 82 paragraphs 2-5]). A person having skill in the art would have a reasonable expectation of successfully visualizing uncertainty of a non-deterministic phenomenon like turbulence in the system and method of Umetani by modifying the flow lines Umetani (see FIG. 4 of Umetani, [0063]) with the p-boxes and uncertainty bars of Edeling (see Figs. 13 and 14 of Edeling, [pages 92-93]. Therefore, it would have been obvious to combine Umetani with Edeling to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Umetani and Edeling do not teach but Aprovitola does teach:
plotting an iso line of the first baseline run and a second baseline run within a scalar variable map (Aprovitola: Fig. 11, “Figure 9: (a-b) Pressure coefficient at M = 23 and α = 40°”; Figure 9: (a-c) Pressure coefficient at M = 2 and α = 10°; (d) stream-traces visualization”; Figure 10, “Comparison between Aerodynamic computations performed using SIM-II and Eulerian CFD
computations: (a) Lift coefficient; (b) Drag coefficient; (c) aerodynamic efficiency; (d) pitching moment coefficient”);

plotting an iso line of the change run within the scalar variable map (Aprovitola: Fig. 11, “Figure 9: (a-b) Pressure coefficient at M = 23 and α = 40°”; Figure 9: (a-c) Pressure coefficient at M = 2 and α = 10°; (d) stream-traces visualization”; Figure 10, “Comparison between Aerodynamic computations performed using SIM-II and Eulerian CFD computations: (a) Lift coefficient; (b) Drag coefficient; (c) aerodynamic efficiency; (d) pitching moment coefficient”);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Umetani and Edeling (directed to evaluating computational fluid dynamic simulations) with Aprovitola (directed to a scalar variable map of the simulated area or volume) and arrived at evaluating computational fluid dynamic simulations with a scalar variable map of the simulated area or volume. One of ordinary skill in the art would have been motivated to make such a combination for an “optimization procedure to obtain several design candidates reasonably consistent with a set of mission requirements and constraints at an affordable computational time. Optimal design candidates are validated performing more reliable Computational Fluid Dynamics simulations in a set of specified waypoints along with the re-entry trajectory” (Aprovitola: Abstract).

Regarding claim 4, Umetani teaches:
A computer-implemented method for evaluating computational fluid dynamic simulation results (Umetani: para [0006] “Embodiments of the present application set forth a method for simulating a three-dimensional fluid flow.”, [0019] “FIG. 1 is a block diagram illustrating a computer system 100 configured to implement one or more aspects of the present invention”, [0020] “As shown, computer system 100 includes, without limitation, a central processing unit (CPU) 102 and a system memory”), the method comprising: 

providing a first vehicle body shape or portion of a vehicle body shape to be simulated (Umetani: (para [0062 lines 6-9] velocity neural network receives a shape S, incoming wind speed V_inifinity, the mass density, and viscosity, [0003 line 19] “to improve the aerodynamics of cars”); 

providing a set of initial conditions (Umetani: [0062 lines 6-9] velocity neural network receives a shape S, incoming wind speed V_inifinity, the mass density, and viscosity, [0003 line 19] “to improve the aerodynamics of cars”); 

with a processor comprising a memory (Umetani: [0006] “Embodiments of the present application set forth a method for simulating a three-dimensional fluid flow.”, [0019] “FIG. 1 is a block diagram illustrating a computer system 100 configured to implement one or more aspects of the present invention”, [0020] “As shown, computer system 100 includes, without limitation, a central processing unit (CPU) 102 and a system memory”): 

automatically performing a change run of the simulated area or volume containing a second vehicle body shape using the set of initial conditions (Umetani: [0065]; “complex neural network needed to predict fluid flow around design object 450 and design object 470”,  [0065] design object 470 is a transformation of design object 450); and 

automatically plotting an iso line of the change run (Umetani: para [0062] “The computational pipeline 300 then generates the velocity visualization 345”, [0065] “the grid deforms from deforming grid 445 to deforming grid 465. As a result, corresponding grid point 475 is still exterior to design object 470 with a density of 0 and a velocity that is equal or substantially equal to the velocity at grid point 455”) 

wherein the first baseline run obviates the need for testing of a first physical model of the first vehicle body shape, wherein the change run obviates the need for testing of a second physical model of the second vehicle body shape (all CFD simulations obviate the need for testing of physical models; Umetani: para [0003], “In the field of field of engineering and computational fabrication, fluid flow simulation is often employed by engineers and designers for the purpose of design evaluation and optimization. One such fluid simulation technique is referred to herein as “computational fluid dynamics” (CFD). Via techniques such as CFD, engineers and designers can simulate the flow of a fluid, such as a liquid or gas, around an arbitrary object. These objects are referred to herein as “design objects.” A proper CFD simulation enables the engineer or designer to view the velocity field of the fluid around the design object over a period of time as well as the pressure applied by the fluid on the surface of the object over that same period of time. During the design phase, the engineer or designer can modify the shape of the design object, perform a CFD simulation, and then repeat these steps until the shape of the design object meets the applicable specifications or design goals. As a general matter, CFD is implemented to improve the aerodynamics of cars, airplanes and other vehicles; refine airflows for heating, ventilation, and air conditioning systems during architectural planning; and optimize manufacturing molds for casting, injection molding, and other manufacturing processes”).

Umetani does not teach:
automatically performing at least three baseline runs of a simulated area or volume containing the first vehicle body shape using the set of initial conditions; 

for each point within a scalar variable map of at least a portion of the simulated area or volume:

automatically defining a mean expectation line of averages of an iso line from each of the at least three baseline runs, and 

plotting a confidence interval around the mean expectation line;
automatically plotting an iso line of the change run
that corresponds to the iso lines from each of the at least three baseline runs; and 

automatically comparing the iso line of the change run to the confidence interval,
wherein the baseline runs other than the first baseline run provide information regarding run-to-run variability of the computational fluid dynamic simulation results,

Edeling does teach:
automatically performing at least three baseline runs of a simulated area or volume containing the first vehicle body shape using the set of initial conditions (Edeling: [page 82 paragraph 4 lines 1-15] for flow case k, let THETA.sub.k_sup.50 propagate through the flow code for each of the 13 different flow cases, using equation (26); 

for each point of at least a portion of the simulated area or volume: automatically defining a mean expectation line of averages of an iso line from each of the at least three baseline runs (Edeling: [0082 paragraph 5 line 3] numerical average is taken using equation (27), and 

plotting a confidence interval around the mean expectation line (Edeling: [Page 86] mean velocity MU_u+ and 3 standard deviations are plotted in FIG. 5(a));

automatically plotting an iso line of the change run that corresponds to the iso lines from each of the at least three baseline runs (Edeling: [page 93] as seen in FIG.14, iso line from three baseline runs can be plotted to correspond to other data such as standard deviations of experimental data z_i+=3 SIGMA. Umetani describes plotting an iso line of a change run corresponding to a baseline run above); and 

automatically comparing the iso line of the change run to the confidence interval (Edeling: [page 93 paragraph 2 line 2] experimental data is plotted with the numerically calculated data in order to compare them, [Umetani 0063] rather than comparing with experimental data can compare change run data as seen in FIG. 4”),

wherein the baseline runs other than the first baseline run provide information regarding run-to-run variability of the computational fluid dynamic simulation results (Edeling: Abstract, “This p-box represents both parameter variability across flows, and epistemic uncertainty within each calibration”; page 79, “and the variability of θ between cases”; Figs. 2, 3),

It would have been obvious to one skilled in the art before the effective filing date to combine Umetani with Edeling because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Umetani discloses a system and method that teaches the claimed features except for certain steps as they apply to the second baseline reference and a scalar variable map. Edeling teaches that numerical predictions are prone to approximation errors due to modeling turbulence with RANS, (Edeling, [page 73 paragraph 1 lines 6-7]). Edeling teaches that this model inadequacy can be estimated by running 13 different models, and then representing the uncertainty between the results of the models with a probability box called a p-box, (Edeling, [page 82 paragraphs 2-5]). A person having skill in the art would have a reasonable expectation of successfully visualizing uncertainty of a non-deterministic phenomenon like turbulence in the system and method of Umetani by modifying the flow lines Umetani (see FIG. 4 of Umetani, [0063]) with the p-boxes and uncertainty bars of Edeling (see Figs. 13 and 14 of Edeling, [pages 92-93]. Therefore, it would have been obvious to combine Umetani with Edeling to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Umetani and Edeling do not teach but Aprovitola does teach:
a scalar variable map (Aprovitola: Fig. 11, “Figure 9: (a-b) Pressure coefficient at M = 23 and α = 40°”; Figure 9: (a-c) Pressure coefficient at M = 2 and α = 10°; (d) stream-traces visualization”; Figure 10, “Comparison between Aerodynamic computations performed using SIM-II and Eulerian CFD computations: (a) Lift coefficient; (b) Drag coefficient; (c) aerodynamic efficiency; (d) pitching moment coefficient”);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Umetani and Edeling (directed to evaluating computational fluid dynamic simulations) with Aprovitola (directed to a scalar variable map of the simulated area or volume) and arrived at evaluating computational fluid dynamic simulations with a scalar variable map of the simulated area or volume. One of ordinary skill in the art would have been motivated to make such a combination for an “optimization procedure to obtain several design candidates reasonably consistent with a set of mission requirements and constraints at an affordable computational time. Optimal design candidates are validated performing more reliable Computational Fluid Dynamics simulations in a set of specified waypoints along with the re-entry trajectory” (Aprovitola: Abstract).

Regarding claims 7 and 14, Umetani does not teach but Edeling does teach:
The method of claim 4, wherein the confidence interval is defined as the absolute value of the greatest distance between the mean expectation line and any of the averaged iso lines (Edeling: for flow case k, let THETA.sub.k_sup.50 propagate through the flow code for each of the 13 different flow cases, and obtain both the p-box from the max and min using equation (26), [page 82 paragraph 4 lines 1-15]).

It would have been obvious to one skilled in the art before the effective filing date to combine Umetani with Edeling because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Umetani discloses a system and method that teaches all of the claimed features except for certain steps as they apply to the second baseline reference. Edeling teaches that numerical predictions are prone to approximation errors due to modeling turbulence with RANS, (Edeling, [page 73 paragraph 1 lines 6-7]). Edeling teaches that this model inadequacy can be estimated by running 13 different models, and then representing the uncertainty between the results of the models with a probability box called a p-box, (Edeling, [page 82 paragraphs 2-5]). A person having skill in the art would have a reasonable expectation of successfully visualizing uncertainty of a non-deterministic phenomenon like turbulence in the system and method of Umetani by modifying the flow lines Umetani (see FIG. 4 of Umetani, [0063]) with the p-boxes and uncertainty bars of Edeling (see Figs. 13 and 14 of Edeling, [pages 92-93]. Therefore, it would have been obvious to combine Umetani with Edeling to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Regarding claims 8 and 15, Umetani does not teach but Edeling does teach:
The method of claim 4, wherein the confidence interval is defined as plus or minus an absolute value of a standard deviation of distances between the mean expectation line and the averaged iso lines (Edeling: FIG. 7 shows a confidence interval of one standard deviation from a mean expectation, [page 88]).

It would have been obvious to one skilled in the art before the effective filing date to combine Umetani with Edeling because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Umetani discloses a system and method that teaches all of the claimed features except for certain steps as they apply to the second baseline reference. Edeling teaches that numerical predictions are prone to approximation errors due to modeling turbulence with RANS, (Edeling, [page 73 paragraph 1 lines 6-7]). Edeling teaches that this model inadequacy can be estimated by running 13 different models, and then representing the uncertainty between the results of the models with a probability box called a p-box, (Edeling, [page 82 paragraphs 2-5]). A person having skill in the art would have a reasonable expectation of successfully visualizing uncertainty of a non-deterministic phenomenon like turbulence in the system and method of Umetani by modifying the flow lines Umetani (see FIG. 4 of Umetani, [0063]) with the p-boxes and uncertainty bars of Edeling (see Figs. 13 and 14 of Edeling, [pages 92-93]. Therefore, it would have been obvious to combine Umetani with Edeling to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Regarding claims 10 and 17, Umetani does not teach but Edeling does teach:
The method of claim 4, wherein the confidence interval is defined as plus or minus three times an absolute value of a standard deviation of distances between the mean expectation line and the averaged iso lines (Edeling: see FIGS. 5(a), 5(b), 6(a), and 6(b), [pages 86-87]).

It would have been obvious to one skilled in the art before the effective filing date to combine Umetani with Edeling because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Umetani discloses a system and method that teaches all of the claimed features except for certain steps as they apply to the second baseline reference. Edeling teaches that numerical predictions are prone to approximation errors due to modeling turbulence with RANS, (Edeling, [page 73 paragraph 1 lines 6-7]). Edeling teaches that this model inadequacy can be estimated by running 13 different models, and then representing the uncertainty between the results of the models with a probability box called a p-box, (Edeling, [page 82 paragraphs 2-5]). A person having skill in the art would have a reasonable expectation of successfully visualizing uncertainty of a non-deterministic phenomenon like turbulence in the system and method of Umetani by modifying the flow lines Umetani (see FIG. 4 of Umetani, [0063]) with the p-boxes and uncertainty bars of Edeling (see Figs. 13 and 14 of Edeling, [pages 92-93]. Therefore, it would have been obvious to combine Umetani with Edeling to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Regarding claim 11, Umetani teaches:
A system for testing the fluid dynamic characteristics of body shapes of a vehicle (Umetani: para [0006] “Embodiments of the present application set forth a method for simulating a three-dimensional fluid flow.”, [0019] “FIG. 1 is a block diagram illustrating a computer system 100 configured to implement one or more aspects of the present invention”, [0020] “As shown, computer system 100 includes, without limitation, a central processing unit (CPU) 102 and a system memory”), the system comprising: 

a processor comprising: a memory; a display; and a user interface configured to receive inputs from a user (Umetani: [0006] “Embodiments of the present application set forth a method for simulating a three-dimensional fluid flow.”, [0019] “FIG. 1 is a block diagram illustrating a computer system 100 configured to implement one or more aspects of the present invention”, [0020] “As shown, computer system 100 includes, without limitation, a central processing unit (CPU) 102 and a system memory”), wherein the processor is configured to: 

receive a first body shape of a vehicle to be simulated (Umetani: (para [0062 lines 6-9] velocity neural network receives a shape S, incoming wind speed V_inifinity, the mass density, and viscosity, [0003 line 19] “to improve the aerodynamics of cars”);

receive a set of initial conditions (Umetani: [0062 lines 6-9] velocity neural network receives a shape S, incoming wind speed V_inifinity, the mass density, and viscosity, [0003 line 19] “to improve the aerodynamics of cars”); 

automatically perform a change run using a second vehicle body shape using the set of initial conditions (Umetani: [0065]; “complex neural network needed to predict fluid flow around design object 450 and design object 470”,  [0065] design object 470 is a transformation of design object 450); and 
automatically plotting an iso line of the change run (Umetani: para [0062] “The computational pipeline 300 then generates the velocity visualization 345”, [0065] “the grid deforms from deforming grid 445 to deforming grid 465. As a result, corresponding grid point 475 is still exterior to design object 470 with a density of 0 and a velocity that is equal or substantially equal to the velocity at grid point 455”) 

wherein the first baseline run obviates the need for testing of a first physical model of the first body shape of the vehicle, wherein the change run obviates the need for testing of a second physical model of the second body shape of vehicle (all CFD simulations obviate the need for testing of physical models; Umetani: para [0003], “In the field of field of engineering and computational fabrication, fluid flow simulation is often employed by engineers and designers for the purpose of design evaluation and optimization. One such fluid simulation technique is referred to herein as “computational fluid dynamics” (CFD). Via techniques such as CFD, engineers and designers can simulate the flow of a fluid, such as a liquid or gas, around an arbitrary object. These objects are referred to herein as “design objects.” A proper CFD simulation enables the engineer or designer to view the velocity field of the fluid around the design object over a period of time as well as the pressure applied by the fluid on the surface of the object over that same period of time. During the design phase, the engineer or designer can modify the shape of the design object, perform a CFD simulation, and then repeat these steps until the shape of the design object meets the applicable specifications or design goals. As a general matter, CFD is implemented to improve the aerodynamics of cars, airplanes and other vehicles; refine airflows for heating, ventilation, and air conditioning systems during architectural planning; and optimize manufacturing molds for casting, injection molding, and other manufacturing processes”). 

Umetani does not teach:
automatically perform at least two baseline runs of a simulated area or volume containing the first body shape of the vehicle using the set of initial conditions; 

for each point within a scalar variable map of at least a portion of the simulated area or volume: automatically define a mean expectation line of averages of an iso line from each of the at least two baseline runs, and 

plot a confidence interval around the mean expectation line; 

automatically plot an iso line of the change run that corresponds to the iso lines from each of the at least two baseline runs; and 

automatically compare the iso line of the change run to the confidence interval, 

wherein the baseline runs other than the first baseline run provide information regarding run-to-run variability of the computational fluid dynamic simulation results, 

Edeling does teach:
automatically perform at least two baseline runs of a simulated area or volume containing the first body shape of the vehicle using the set of initial conditions (Edeling: [page 82 paragraph 4 lines 1-15] for flow case k, let THETA.sub.k_sup.50 propagate through the flow code for each of the 13 different flow cases, using equation (26); 

for each point of at least a portion of the simulated area or volume: automatically define a mean expectation line of averages of an iso line from each of the at least two baseline runs (Edeling: [0082 paragraph 5 line 3] numerical average is taken using equation (27), and 

plot a confidence interval around the mean expectation line (Edeling: [Page 86] mean velocity MU_u+ and 3 standard deviations are plotted in FIG. 5(a)); 

automatically plot an iso line of the change run that corresponds to the iso lines from each of the at least two baseline runs (Edeling: [page 93] as seen in FIG.14, iso line from three baseline runs can be plotted to correspond to other data such as standard deviations of experimental data z_i+=3 SIGMA. Umetani describes plotting an iso line of a change run corresponding to a baseline run above); and 

automatically compare the iso line of the change run to the confidence interval (Edeling: [page 93 paragraph 2 line 2] experimental data is plotted with the numerically calculated data in order to compare them, [Umetani 0063] rather than comparing with experimental data can compare change run data as seen in FIG. 4”), 

wherein the baseline runs other than the first baseline run provide information regarding run-to-run variability of the computational fluid dynamic simulation results (Edeling: Abstract, “This p-box represents both parameter variability across flows, and epistemic uncertainty within each calibration”; page 79, “and the variability of θ between cases”; Figs. 2, 3), 

It would have been obvious to one skilled in the art before the effective filing date to combine Umetani with Edeling because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Umetani discloses a system and method that teaches the claimed features except for certain steps as they apply to the second baseline reference and a scalar variable map. Edeling teaches that numerical predictions are prone to approximation errors due to modeling turbulence with RANS, (Edeling, [page 73 paragraph 1 lines 6-7]). Edeling teaches that this model inadequacy can be estimated by running 13 different models, and then representing the uncertainty between the results of the models with a probability box called a p-box, (Edeling, [page 82 paragraphs 2-5]). A person having skill in the art would have a reasonable expectation of successfully visualizing uncertainty of a non-deterministic phenomenon like turbulence in the system and method of Umetani by modifying the flow lines Umetani (see FIG. 4 of Umetani, [0063]) with the p-boxes and uncertainty bars of Edeling (see Figs. 13 and 14 of Edeling, [pages 92-93]. Therefore, it would have been obvious to combine Umetani with Edeling to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Umetani and Edeling do not teach but Aprovitola does teach:
a scalar variable map (Aprovitola: Fig. 11, “Figure 9: (a-b) Pressure coefficient at M = 23 and α = 40°”; Figure 9: (a-c) Pressure coefficient at M = 2 and α = 10°; (d) stream-traces visualization”; Figure 10, “Comparison between Aerodynamic computations performed using SIM-II and Eulerian CFD computations: (a) Lift coefficient; (b) Drag coefficient; (c) aerodynamic efficiency; (d) pitching moment coefficient”)

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Umetani and Edeling (directed to evaluating computational fluid dynamic simulations) with Aprovitola (directed to a scalar variable map of the simulated area or volume) and arrived at evaluating computational fluid dynamic simulations with a scalar variable map of the simulated area or volume. One of ordinary skill in the art would have been motivated to make such a combination for an “optimization procedure to obtain several design candidates reasonably consistent with a set of mission requirements and constraints at an affordable computational time. Optimal design candidates are validated performing more reliable Computational Fluid Dynamics simulations in a set of specified waypoints along with the re-entry trajectory” (Aprovitola: Abstract).

Regarding claim 18, Umetani, Edeling and Aprovitol teach:
The system of claim 11, further comprising the vehicle (Umetani: designer starts with vehicle, and then improves shape using CFD analysis, [0003] lines 13-19).

Regarding claims 19 and 20, Umetani and Edeling do not teach but Aprovitol does teach:
The method of claim 1, wherein the scalar variable map is a map of scalar values of at least one of temperature, static pressure, dynamic pressure (Aprovitola: Fig. 11, “Figure 9: (a-b) Pressure coefficient at M = 23 and α = 40°”; Figure 9: (a-c) Pressure coefficient at M = 2 and α = 10°; (d) stream-traces visualization”; Figure 10, “Comparison between Aerodynamic computations performed using SIM-II and Eulerian CFD computations: (a) Lift coefficient; (b) Drag coefficient; (c) aerodynamic efficiency; (d) pitching moment coefficient”), velocity magnitude, a velocity component, Lambda2, surface force, density, internal energy, kinetic energy, swirl, or vorticity, or any combination thereof.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Umetani and Edeling (directed to evaluating computational fluid dynamic simulations) with Aprovitola (directed to a scalar values) and arrived at evaluating computational fluid dynamic simulations with scalar values. One of ordinary skill in the art would have been motivated to make such a combination for an “optimization procedure to obtain several design candidates reasonably consistent with a set of mission requirements and constraints at an affordable computational time. Optimal design candidates are validated performing more reliable Computational Fluid Dynamics simulations in a set of specified waypoints along with the re-entry trajectory” (Aprovitola: Abstract).

Claims 2-3, 5-6, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2020/0364388 (“Umetani”) in view of “Bayesian estimates of parameter variability in the k-e turbulence model” (“Edeling”), further in view of “Multidisciplinary Design of Reusable Re-Entry Vehicles by Optimization and Computational Fluid Dynamics” (“Aprovitola”), further in view of US 2010/0318327 (“Holden”).
Regarding claim 2, Umetani, Edeling and Aprovitola do not teach but Holden does teach:
The method of claim 1, further comprising, based on the comparing: 

automatically accepting the second vehicle body shape as significant if at least part of the iso line of the change run does not fall between the iso line of the first baseline run and the iso line of the second baseline run; and automatically rejecting the second vehicle body shape as insignificant if the iso line of the change run falls entirely between the iso line of the first baseline run and the iso line of the second baseline run (Holden: before an optimum design can be located, the response surface is subjected to a quality analysis because the response surface may be inaccurate at interpolated spaces; if RS is found to be insufficient quality, the RS is updated with additional CDD analysis to improve resolution and accuracy, [0142] lines 5-19).

It would have been obvious to one skilled in the art before the effective filing date to combine Umetani in view of Edeling and Aprovitola with Holden because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Umetani, Edeling and Aprovitola teach comparing designs of a vehicle in order to improve aerodynamic properties. Holden teaches that traditional trial and error methods have been replaced by automated optimization routines, (Holden, [0002] lines 3-4). Holden additionally teaches an automated optimization strategy starting with a design of experiments DOE, (Holden, [0140] lines 8-9), followed by using a response surface RS to approximate performance of design points that are not in the DOE, (Holden, [0141] lines 6-9). Holden cures a resolution and inaccuracy problem with this process by subjecting the interpolation technique to a quality check, (Holden, [0142] lines 8-19). A person having skill in the art would have a reasonable expectation of successfully using the uncertainty comparison of Umetani in view Edeling and Aprovitola to make a quality determination of the response surface in Holden, (Holden, [0142] lines 8-19). Therefore, it would have been obvious to combine Umetani in view of Edeling and Aprovitola with Holden to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Regarding claims 3, 6 and 13 Umetani, Edeling and Aprovitola do not teach but Holden does teach:
The method of claim 2, further comprising automatically accepting the second vehicle body shape as final if an output of the change run meets a design criterion (Holden: (optimal design identified, [0142] lines 20-21; optimal being based on performance measurements [0046] lines 1-2)).

It would have been obvious to one skilled in the art before the effective filing date to combine Umetani in view of Edeling and Aprovitola with Holden because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Umetani, Edeling and Aprovitola teach comparing designs of a vehicle in order to improve aerodynamic properties. Holden teaches that traditional trial and error methods have been replaced by automated optimization routines, (Holden, [0002] lines 3-4). Holden additionally teaches an automated optimization strategy starting with a design of experiments DOE, (Holden, [0140] lines 8-9), followed by using a response surface RS to approximate performance of design points that are not in the DOE, (Holden, [0141] lines 6-9). Holden cures a resolution and inaccuracy problem with this process by subjecting the interpolation technique to a quality check, (Holden, [0142] lines 8-19). A person having skill in the art would have a reasonable expectation of successfully using the uncertainty comparison of Umetani in view Edeling and Aprovitola to make a quality determination of the response surface in Holden, (Holden, [0142] lines 8-19). Therefore, it would have been obvious to combine Umetani in view of Edeling and Aprovitola with Holden to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Regarding claims 5 and 12, Umetani, Edeling and Aprovitola do not teach but Holden does teach:
The method of claim 4, further comprising, based on the comparing: 

automatically accepting the second vehicle body shape as significant if at least part of the iso line of the change run does not fall within the confidence interval; and automatically rejecting the second vehicle body shape as insignificant if the iso line of the change run falls entirely outside the confidence interval (Holden: before an optimum design can be located, the response surface is subjected to a quality analysis because the response surface may be inaccurate at interpolated spaces; if RS is found to be insufficient quality, the RS is updated with additional CDD analysis to improve resolution and accuracy, [0142] lines 5-19).

It would have been obvious to one skilled in the art before the effective filing date to combine Umetani in view of Edeling and Aprovitola with Holden because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Umetani, Edeling and Aprovitola teach comparing designs of a vehicle in order to improve aerodynamic properties. Holden teaches that traditional trial and error methods have been replaced by automated optimization routines, (Holden, [0002] lines 3-4). Holden additionally teaches an automated optimization strategy starting with a design of experiments DOE, (Holden, [0140] lines 8-9), followed by using a response surface RS to approximate performance of design points that are not in the DOE, (Holden, [0141] lines 6-9). Holden cures a resolution and inaccuracy problem with this process by subjecting the interpolation technique to a quality check, (Holden, [0142] lines 8-19). A person having skill in the art would have a reasonable expectation of successfully using the uncertainty comparison of Umetani in view Edeling and Aprovitola to make a quality determination of the response surface in Holden, (Holden, [0142] lines 8-19). Therefore, it would have been obvious to combine Umetani in view of Edeling and Aprovitola with Holden to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2020/0364388 (“Umetani”) in view of “Bayesian estimates of parameter variability in the k-e turbulence model” (“Edeling”), further in view of “Multidisciplinary Design of Reusable Re-Entry Vehicles by Optimization and Computational Fluid Dynamics” (“Aprovitola”), further in view of “Application of Supervised Learning to Quantify Uncertainties in Turbulence and Combustion Modeling” (“Tracey”).
Regarding claims 9 and 16, Umetani, Edeling and Aprovitola do not teach but Tracey does teach:
The method of claim 4, wherein the confidence interval is defined as plus or minus two times an absolute value of a standard deviation of distances between the mean expectation line and the averaged iso lines (Tracey: predicted mean is plotted plus or minus two standard deviations as seen FIG. 2, [page 5]).

It would have been obvious to one skilled in the art before the effective filing date to combine Umetani in view of Edeling and Aprovitola with Tracy because this is applying a known technique of using two standard deviations (Tracy) to a known device and method (Umetani in view of Edeling and Aprovitola) ready for improvement to yield predictable results. Umetani in view of Edeling and Aprovitola is the base reference that teaches all limitations except for using the mean plus or minus two standard deviations. Umetani in view of Edeling and Aprovitola teaches using one standard deviation, (as seen in FIG. 7 of Edeling, [page 88]) and using three standard deviations (as seen in FIGS. 5(a), 5(b), 6(a), and 6(b) of Edeling, [pages 86-87]). But Edeling is ready for improvement because two standard deviations provides a different profile than one or three standard deviations. Tracy teaches a known technique of using a mean plus or minus two standard deviations, (see FIG. 2 of Tracy, [page 5]). One having ordinary skill in the art would have recognized that applying the known technique in Tracy of applying two standard deviations to a mean would yield the predictable result of having a stronger confidence interval than one standard deviation, but a weaker confidence interval than three standard deviations. Therefore, it would have been obvious to combine Umetani in view of Edeling and Aprovitola with Tracy to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148